Citation Nr: 1230621	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-38 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for mitral regurgitation prior to December 13, 2011, and in excess of 60 percent thereafter.  

Entitlement to an initial rating in excess of 10 percent for cervical spine disability.

Entitlement to an initial rating in excess of 10 percent for thoracic spine disability.

Entitlement to an initial compensable rating for right groin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from February 1987 to February 2007.  

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Huntington, West Virginia and Roanoke, Virginia Regional Offices (ROs) of the Department of Veterans' Affairs (VA).  The case is currently under the jurisdiction of the Roanoke RO.  

In a May 2012 the RO granted an increased, 60 percent rating for mitral regurgitation, status post mitral valve repair, effective December 13, 2011.  The Board also notes that in the initial June 2007 rating decision, the RO granted a separate 10 percent rating for left shoulder radiculopathy, a neurological manifestation of the Veteran's service connected cervical spine disability.  The Veteran did not appeal this decision.  Consequently, neurological manifestations of the Veteran's cervical spine disability are not currently on appeal before the Board and will not be discussed in the analysis below.    


FINDINGS OF FACT

1.  Prior to December 13, 2011, the Veteran was not shown to have a workload of 5 METS or less, an episode of congestive heart failure or left ventricular dysfunction with an ejection fraction of 50 percent or less.      

2.  From December 13, 2011, the Veteran's mitral regurgitation was manifested by a workload of greater than 3 METS but not greater than 5 METS resulting in fatigue; chronic congestive heart failure, a workload of 3 METS or less, left ventricular dysfunction with an ejection fraction of less than 30 percent and congestive heart failure were not shown.  

3.  The Veteran's cervical spine disability is not shown to result in limitation of flexion to 30 degrees or less, combined range of motion to 170 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis or incapacitating episodes.

4.  The Veteran's thoracic spine disability is not shown to result in limitation of flexion to 60 degrees or less, combined range of motion to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis or incapacitating episodes.

5.  The Veteran's right groin disability is not shown to result in more than moderate mild impairment of the right lateral femoral cutaneous nerve or in any other significant functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for mitral regurgitation prior to December 13, 2011 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Code 7000 (2011).

2.  The criteria for a rating in excess of 60 percent for mitral regurgitation from December 13, 2011 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Code 7000 (2011).

3.  The criteria for an initial rating in excess of 10 percent for cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243. 

4.  The criteria for an initial rating in excess of 10 percent for thoracic spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243.

5.  The criteria for an initial compensable rating for right groin disability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Codes 8529, 8629, 8729 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.
The Board notes that the instant claims for increase arose from initial grants of service connection.  For initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, VCAA notice pertaining to the Veteran's appeal of all the initial ratings listed above was not required.

Nonetheless, in a May 2008 notice letter, the RO notified the Veteran of the general manner in which disability ratings are assigned, and provided him with notice of the rating criteria used to evaluate his disabilities.  Additionally, in an earlier January 2008 letter, the RO notified the Veteran of his and VA's responsibilities in claims development and the evidence necessary to substantiate his claim for increase for thoracic spine disability.  No further notice is required.   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records and the reports of VA and QTC examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claims, is required. 

II.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.
In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings other than those already assigned are not warranted, as the degree of impairment due to the Veteran's disabilities has not undergone significant variation during the appeal period other than that already reflected in the existing ratings.   

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
A.  Mitral regurgitation

The Veteran's mitral regurgitation is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7000.  A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  A rating of 60 percent is assigned when there was more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

Prior to December 13, 2011, the Veteran was not shown to have a workload of 5 METS or less, an episode of congestive heart failure or left ventricular dysfunction with an ejection fraction of 50 percent or less.  In this regard, on December 2006 VA examination, it was noted that the Veteran was found to have mitral regurgitation in July 2002.  He ultimately underwent mitral valve repair in August 2005.  He experienced postoperative atrial fibrillation, which eventually resolved.  He reported weekly fatigue and dyspnea on moderate exertion.  

Current physical examination showed a grade I/VI apical systolic murmur, status post mitral valve repair.  A stress test showed a workload of 10 METS.  Left ventricular dysfunction testing showed an ejection fraction of 54 percent.  Holter monitor testing showed rare premature ventricular contractions.  An echocardiogram and Doppler report showed left ventricular hypertrophy with normal left ventricular systolic function and reduced left ventricular compliance.  

The examiner diagnosed the Veteran with mitral regurgitation status post mitral valve repair.  The examiner indicated that the disability had significant effects on the Veteran's occupation.  He had problems with lifting and carrying, stamina weakness and fatigue.  As a result, he had been assigned limited duty until his anticipated 20 year retirement from service.  He was not allowed to lift more than 15 pounds.  The examiner commented that the disability had no effect on grooming, toileting, dressing, bathing, feeding, traveling, recreation and shopping and a mild effect on sports, chores and exercise.  

Similarly, a May 2008 VA echocardiogram showed normal left ventricular size with an ejection fraction of 65 percent.  In his November 2008 Form 9, the Veteran did assert that he had an ejection fraction of 50 percent or less, along with being easily tired.   However, there are no objective findings actually showing an ejection fraction this low prior to December 13, 2011.  Accordingly, in the absence of a workload of 5 METS or less, an episode of congestive heart failure or a left ventricular dysfunction with an ejection fraction of 50 percent or less, prior to December 13, 2011, a rating in excess of 30 percent for mitral regurgitation is not warranted.  

From December 13, 2011, the Veteran was not shown to have a workload of 3 METS or less, left ventricular dysfunction with an ejection fraction of less than 30 percent or congestive heart failure.  In this regard, on December 13, 2011 VA examination, based on available findings and the clinical examination, the Veteran's METS level was greater than 3 but not greater than 5, with the examiner commenting that this METS level would be consistent with a claimant with the cardiac functioning to perform light yard work, mowing the lawn and brisk walking.  This was the lowest level in which the Veteran reported fatigue.  The Veteran reported symptoms of angina, shortness of breath, fatigue and weakness.  He had pain in the left chest and lower down.  His symptoms occurred intermittently as often as 3 times a month, with each occurrence lasting a day.  He could not perform daily functions during flare-ups as he needed to rest.  Examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly or cor pulmonale.  The examiner diagnosed the Veteran with status post mitral valve repair with residual scar.  The examiner found that the Veteran's heart condition did not impact his ability to work.  Accordingly, in the absence of a workload of 3 METS or less, left ventricular dysfunction with an ejection fraction of less than 30 percent or congestive heart failure, from December 13, 2011, a rating in excess of 60 percent is not warranted.  
B.  Cervical spine disability

The Board notes, at the outset, that the Veteran's cervical spine disability involves disc disease, and, under the current rating schedule, there are two ways of evaluating disc disease: under the General Rating Formula for Diseases and Injuries of the Spine (applicable to all disabilities of the spine) or on the basis of incapacitating episodes. 

The General Rating Formula provides for assignment of a rating of 10 percent for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm or guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  The next higher rating of 40 percent is warranted for unfavorable ankylosis of the cervical spine.  A 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Codes 5235-5243. 

Normal range of motion of the cervical spine is generally defined by the regulations as 45 degrees of flexion, 45 degrees of extension, 45 degrees of right and left lateral flexion and 80 degrees of left and right rotation.  38 C.F.R. § 4.71a , Plate V. 

Additionally, under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, ratings are assigned on the basis of the quantity and duration of incapacitating episodes over a prior 12-month period.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a twenty percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months and higher ratings are warranted for longer periods of incapacitating episodes over the past 12 months.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

On December 2006 physical therapy compensation and pension examination cervical spine range of motion was 52 degrees active flexion and 60 degrees passive; 28 degrees active extension and 42 degrees passive; 34 degrees active right lateral flexion and 45 degrees passive; 32 degrees active left lateral flexion and 45 degrees passive; 78 degrees active right rotation and 88 degrees passive; and 77 degrees active left rotation and 90 degrees passive.  Repetitive range of motion of flexion and extension did not have any clinical impact on obtained ranges of motion, postitively or negatively in the passive or active sense.  

The examiner commented that the Veteran was capable of lifting 50 pounds from the floor to waist height with his pain free arc of motion.  He was also capable of lifting 30 pounds overhead with his pain free arc of motion.  The Veteran's functional ability was also independent.  It did not appear that his range of motion limitations would cause any significant short-term functional deficits.  It was likely that any type of prolonged or overuse activities or any activities that required greater than 50 pounds of resistance would cause increased pain and limit his functional mobility.  

A CT scan of the cervical spine produced diagnostic impressions of degeneration and central extrusion at the disc at C3-C4 level and bilateral foraminal and spinal stenosis at C5-6, C6-7 and C7-8 due to protrusion of the disc and posterior osteophytes somewhat prominent on the left side.

On December 2011 QTC cervical spine examination, the Veteran reported recurring pain.  Range of motion was 40 degrees flexion with pain at 40 degrees, 40 degrees extension with pain at 40 degrees, 10 degrees right lateral flexion with pain at 10 degrees, 20 degrees left lateral flexion with pain at 20 degrees, 60 degrees rotation with pain at 60 degrees and 45 degrees left lateral flexion with pain at 45 degrees.  The Veteran experienced less movement than normal and pain on movement but there was no additional loss of motion on repetitive use.  The examiner found that the Veteran's cervical spine disability did not impact his ability to work.  

Under the general rating formula, the evidence does not show flexion of the cervical spine to 30 degrees or less.  In this regard, the most limited flexion finding of record is to 40 degrees shown during the December 20011 VA examination.  Similarly, the evidence does not show combined range of motion of 170 degrees or less.  In this regard, the most limited combined range of motion was 175 degrees during the December 2011 VA examination.  Additionally, muscle spasm severe enough to result in abnormal gait or abnormal spinal contour is also not shown.  Accordingly, a rating in excess of 10 percent is not warranted under the general rating formula.  Further, as incapacitating episodes are neither shown nor alleged a rating on this basis is similarly not warranted.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, the Veteran's range of motion was not shown to be additionally limited on repetitive use during either the December 2006 VA examination or the December 2011 VA examination.  Consequently, the Board finds that the Veteran is adequately compensated for his functional loss.  Accordingly, on a schedular basis a rating in excess of 10 percent is not warranted.

C.  Thoracic spine disability

The Board notes, at the outset, that the Veteran's thoracic spine disability is not shown to involve intervertebral disc syndrome.  Thus, it is simply rated under the general rating formula.

Under the general rating formula, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. Id.  Codes 5235- 5243. 

Note 2 of the general rating formula specifies that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA. Id., Note (3).  The term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees. Id.  Notes (2) and (4). 

Also, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating.  38 C.F.R. § 4.71a. 

On December 2006 VA examination, it was noted that after the Veteran had open heart surgery in service, he started developing pain in the midthoracic area.  He went through physical therapy and was given pain medication but the pain didn't really get better.  The Veteran also reported numbness in the left shoulder and decreased motion.  He indicated that the pain was constant, dull and mild.  The pain did not radiate.  No examination was done for intervertebral disc syndrome and the Veteran had no limitation on walking.  

Physical examination showed that there was tenderness on both the left and the right.  Posture, head position and gait were all normal and there were no abnormal spinal curvatures.  Neurological examination was essentially unremarkable and there was no ankylosis.  Range of motion of the thoracolumbar spine was 95 degrees active flexion and passive flexion, with pain from 65 to 95 degrees and no additional loss of motion on repetitive use; 25 degrees active extension and 30 degrees passive, with pain from 12 to 30 degrees and no additional loss of motion on repetitive use; 29 degrees right lateral flexion and 35 degrees passive with pain from 12 to 29 degrees and no additional loss of motion on repetitive use; 35 degrees left lateral flexion and 35 degrees passive, with pain from 10 to 35 degrees and no additional loss of motion on repetitive use; 37 degrees right active and passive lateral rotation, with pain from 5 to 37 degrees and no additional loss of motion on repetitive use; and 25 degrees left lateral rotation and 30 degrees passive, with pain from 30 degrees to 5 degrees and no additional loss of motion on repetitive use.  A thoracic spine X-ray showed mild degenerative changes.  

The Veteran was currently employed fulltime as a storekeeper.  He had missed no time from work in the last 12 months.  The diagnosis was postoperative myofascial pain with mild scoliosis and degenerative changes.  The examiner noted that the thoracic spine condition had significant effects on the Veteran's usual occupation including problems with lifting and carrying and pain.  The disability had no effect on dressing, toileting and grooming; a mild effect on chores, shopping, exercise, sports and traveling; and a moderate effect on recreation.

On December 2006 physical therapy compensation and pension examination, range of motion was 97 degrees active flexion and greater than 100 degrees passive; 25 degrees active extension and greater than 30 degrees passive; 29 degrees active right lateral flexion and 35 degrees passive; 30 degrees active left lateral flexion and 35 degrees passive; 85 degrees active right rotation and 90 degrees passive; and 85 degrees active left rotation and 90 degrees passive.  Repetitive range of motion of flexion and extension did not have any clinical impact on obtained ranges of motion, postitively or negatively in the passive or active sense.  Neurological examination was unremarkable.  

The examiner commented that the Veteran was capable of lifting 50 pounds from the floor to waist height with his pain free arc of motion.  He was also capable of lifting 30 pounds overhead with his pain free arc of motion.  The Veteran's functional ability was also independent.  It did not appear that his range of motion limitations would cause any significant short-term functional deficits.  It was likely that any type of prolonged or overuse activities or any activities that required greater than 50 pounds of resistance would cause increased pain and limit his functional mobility.  Neurological examination was unremarkable.  

On February 2008 QTC examination, the Veteran reported pain in the thoracolumbar area and lumbosacral area.  The pain occurred constantly and traveled to the right buttock and posterior thigh.  The pain was burning, sharp and numbing.  It was relieved by medication, aspirin and Tylenol.  Currently, he could still function at the time of pain with medication.  Over the past 12 months he reported 7 days of incapacitating episodes with bedrest recommended by his physician, E.D.  In 2006, he had had 6 days of recommended bedrest. 

Examination revealed evidence of radiating pain on movement.  Muscle spasm was present and tenderness to the area was noted.  There was positive straight leg raise on the right.  There was no ankylosis.  Range of motion of the thoracolumbar spine was 90 degrees flexion, 30 degrees extension, 30 degrees left and right lateral flexion and 30 degrees left and right rotation.  The joint function of the spine was additionally limited by pain after repetitive use and pain had the major functional impact.  The repetitive use additionally limited joint function by 15 degrees.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were signs of intervertebral disc syndrome at L5.  The most likely peripheral nerve was the sciatic nerve.  The diagnosis was thoracic spine degenerative changes.  

On December 2011 VA examination, the Veteran reported recurring thoracic spine pain.  Range of motion was 90 degrees forward flexion with pain at 75 degrees, 30 degrees extension without pain, 30 degrees right and left lateral flexion without pain and 30 degrees right and left rotation without pain.  There was no additional limitation of motion after repetitive use.  There was no radiculopathy or other neurologic abnormalities and intervertebral disc syndrome was not found.  The Veteran did not use any assistive devices.  The examiner found that the thoracolumbar spine condition did not affect the Veteran's ability to work.  

The evidence does not show flexion of the thoracolumbar spine to 60 degrees or less.  In this regard, the most limited flexion finding of record is to 90 degrees.  Similarly, the evidence does not show combined range of motion of 120 degrees or less.  In this regard, the most limited combined range of motion was 240 degrees during the October 2008 and December 2011 QTC examinations.  Additionally, muscle spasm severe enough to result in abnormal gait or abnormal spinal contour has not been shown.  Further, the reported periods of incapacitation are not of such frequency as to warrant an increased rating.  Accordingly, a rating in excess of 10 percent is not warranted under the general rating formula. 

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).   In this regard, although Veteran's range of motion was shown to be additionally limited by 15 degrees on repetitive use during the October 2008 examination, this additional limitation only results in forward flexion of 75 degrees and combined range of motion of 150 degrees, findings which are still only compatible with assignment of a 10 percent rating.  Consequently, the Board finds that the Veteran is adequately compensated for his functional loss.  Accordingly, on a schedular basis, a rating in excess of 10 percent is not warranted.  Additionally, as separate neurological impairment is not shown, assignment of a separate rating on this basis is also not warranted.  
 
D.  Right groin disability

The Veteran's service-connected right groin disability has been rated under hyphenated Codes 8599-8526.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 8526 governs ratings for impairment of the anterior crural (femoral) nerve.  38 C.F.R. § 4.124a.  Under this Code a 10 percent rating is warranted for impairment with mild incomplete paralysis of the anterior crural nerve, a 20 percent rating is warranted for impairment compatible with moderate incomplete paralysis and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for impairment with complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  Companion Codes 8626 and 8726 provide for using the same scale for rating neuritis and neuralgia of this nerve, respectively.   

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123 (2009). 

Neuralgia, cranial or peripheral, is usually characterized by a dull and intermittent pain, of typical distribution, so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The Veteran's service treatment records show that after having mitral valve repair surgery in August 2005, he began experiencing groin pain.  Prior to the surgery he had had a catheterization through the right groin.  He was seen by a neurologist for the problem on a number of occasions between March 2006 and September 2006.  In May 2006, after EMG testing was completed, the neurologist noted that there was neurophysiologic evidence of mild subacute right lateral femoral cutaneous sensory neuropathy.  In September 2006, the Veteran reported that he was still experiencing numbness with no difficulty walking.  Physical examination showed a 2x2 nodule of the right groin, which was tender to palpation.  

On December 2006 VA examination, the examiner indicated that the Veteran had right groin pain and that the service records noted that this may or may not have been due to cardiac catheterization.  However, it was noted that Doppler ultrasound of both legs in April 2006 was normal without evidence for significant vascular disease.  

On his November 2008 Form 9, the Veteran requested a 10 percent rating for his right groin pain and numbness.  

On December 2011 QTC examination, the Veteran reported that he began having recurring groin pain in service in 2005 after open heart catheterization.  He indicated that he was diagnosed with a right groin condition with pain and numbness in 2006.  The treatment was tramadol three times a day.  He reported limited movement of the right thigh and that it hurt to flex the hip.  He indicated that these symptoms were constant.  He did not have numbness in the right lower extremity.  After examination, the examiner found that there was no diagnosis for the groin condition because the condition had resolved.  

After examining the evidence the Board finds that the Veteran is more appropriately rated under Diagnostic Code 8529 for impairment of the external cutaneous nerve of the thigh.  This determination is based on the earlier neurologists finding, based on EMG testing, of mild subacute right lateral femoral cutaneous sensory neuropathy.  Under Code 8529, severe to complete paralysis of the external cutaneous nerve of the thigh warrants a maximum rating of 10 percent.  Mild to moderate paralysis warrants a noncompensable rating.  Companion Codes 8629 and 8729 provide for using the same scale for rating neuritis and neuralgia of this nerve, respectively.   

In the instant case, the Board finds that the impairment of the lateral femoral nerve is no more than moderate in degree (e.g. equivalent to no more than moderate incomplete paralysis of the lateral femoral cutaneous nerve/external cutaneous nerve of the thigh).  In this regard, the Veteran's symptoms have been limited to only a mild or moderate degree of pain or numbness, without any motor impairment.  He did also report that he had limited movement of the right thigh but this has not been confirmed on objective examination.  Thus, given the objective findings of mild, or at most moderate impairment, which is wholly sensory, the Board finds no basis for finding that the nerve is more than moderately impaired.  See 38 C.F.R. § 4.124a, Note at the beginning of the Diseases of the Peripheral Nerves section, indicating that when the involvement is wholly sensory, the rating should be for the mild, or at most, moderate degree.  The Board also notes that post-service, the groin problem does not objectively appear to result in any significant functional impairment with the December 2011 QTC examiner actually finding that the condition had resolved.  Accordingly, a compensable, schedular rating is not warranted.  

E.  Extraschedular consideration

The Board has also considered whether the Veteran's claims for increase should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for either time frame in question.  The Veteran's cardiovascular symptomatology, to include problems with, stamina, weakness, fatigue, angina and shortness of breath, are fully contemplated by the pertinent diagnostic criteria.  Similarly, the Veteran's thoracic and cervical spine symptoms, including pain and limitation of motion, are also fully contemplated by the existing rating criteria.  Moreover, the Veteran's groin symptoms, including pain and numbness, are equally contemplated by the existing rating criteria.  There is nothing in the record to suggest that any of these disabilities are so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111  (2008). 


ORDER

An initial rating in excess of 30 percent for mitral regurgitation prior to December 13, 2011, and a rating in excess of 60 percent thereafter, is denied. 

An initial rating in excess of 10 percent for cervical spine disability is denied.

An initial rating in excess of 10 percent for thoracic spine disability is denied.  

An initial compensable rating for right groin disability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


